Citation Nr: 9930761	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  98-07 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from June 1944 to 
February 1946.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Montgomery, 
Alabama (hereinafter RO).

During his August 1999 hearing before a member of the Board 
sitting at Montgomery, Alabama, the appellant raised the 
issue of service connected for a perforated right eardrum.  
This issue has not been developed for appellate consideration 
and is referred to the RO for appropriate action.


REMAND

The threshold question, which must be determined, is whether 
the veteran's claims are well grounded pursuant to 
38 U.S.C.A. § 5107 (West1991).  A well-grounded claim is a 
plausible claim, one that is meritorious on its own or 
capable of substantiation.  Robinette v. Brown, 
8 Vet.App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).

A claim for service connection is well-grounded if three 
criteria are met: (1) there is competent medical evidence of 
a current disability/medical diagnosis; (2) there is 
competent lay or medical evidence that a disease or injury 
was incurred in service or aggravated by military service; 
and (3) there is competent medical evidence of a nexus, or of 
a causal relationship between the inservice 
incurrence/aggravation and the current disability.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

If a claim is not well grounded, VA does not have a duty to 
assist the veteran in the development of facts pertinent to 
the claim.  However, the VA may obtain records in 
constructive possession such as VA treatment records.

The appellant during his hearing indicated that he had 
received treatment at VA facilities for his hearing problems.  
The Board is of the opinion that these records should be 
obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the appellant of 
the type of the evidence needed to 
establish a well-grounded claim for 
service connection for hearing loss and 
tinnitus.  Such evidence would include 
current medical evidence of these 
disabilities and a medical opinion 
relating these disabilities to the 
inservice noise exposure.  He should be 
given an appropriate amount of time to 
respond.  

2.  The RO should request copies of all 
treatment records from the VA facilities 
in Birmingham and Gadsden, Alabama.  

4.  Following any additional development 
deemed appropriate by the RO, the issues 
should be readjudicated by the RO.  If 
the benefits sought are not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case, and opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












